 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6

 7      DOREEN DELCORE,
                                                          CASE NO. 2:21-cv-00184-RAJ-JRC
 8                            Plaintiff,
                                                          [PROPOSED] ORDER ADOPTING
 9
               v.                                         REPORT AND
                                                          RECOMMENDATION
10
        CONVERGENT OUTSOURCING
11      INC, et al.,

12                          Defendants.
            The Court, having reviewed the Report and Recommendation (“R&R”) of
13
     Magistrate Judge J. Richard Creatura, any objections to the R&R, and the remaining
14   record, does hereby find and ORDER that the R&R is ADOPTED. The motion to
15   dismiss or transfer is granted in part and denied in part. See Dkt. 6. The Court denies
     without prejudice the requests to dismiss the action or any defendant for lack of personal
16
     jurisdiction and directs the Clerk to transfer this action to the Eastern District of New
17
     York and to send a copy of this Order to Judge Creatura.
18

19          Dated this the 30th day of June, 2021.

20

21
                                                       A
                                                       The Honorable Richard A. Jones
22                                                     United States District Judge

23

24
